Citation Nr: 0935003	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO. 04-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a stomach condition.

2. Entitlement to service connection for ear problems.

3. Entitlement to service connection for a breathing or chest 
condition.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 
1969.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The issues of whether the Veteran is entitled to service 
connection for PTSD and for a left ankle condition were 
remanded by the Board in August 2007. Since that remand, both 
issues were granted in full. As such, neither is within the 
Board's jurisdiction at this time.

The issues of entitlement to service connection for a stomach 
condition and entitlement to service connection for ear 
problems are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical or lay evidence to show that 
the Veteran's currently diagnosed episodic bronchitis 
initially manifested in service, or is otherwise causally 
connected to service.

2. An unappealed April 1989 rating decision denied service 
connection for bilateral hearing loss.

3. Evidence received since April 1989 does not show that the 
Veteran has a current bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. A breathing or chest condition was not incurred in active 
service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).

2. The April 1989 rating decision that denied service 
connection for bilateral hearing loss is final. 38 C.F.R. 
§§ 3.104, 19.192 (1988).

3. New and material evidence has not been received with 
regard to the Veterans claim for service connection for 
bilateral hearing loss. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Breathing/Chest Condition

The Veteran contends that he has a breathing/chest condition 
that initially manifested with shortness of breath during his 
active service. For service connection, the claims folder 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In this case, VA does not dispute that the Veteran has a 
current diagnosis related to his claimed breathing/chest 
condition. Following the August 2007 reopening of the claim 
and remand for additional development, the Veteran was 
afforded a VA examination. In February 2009, a VA physician 
examined the Veteran, obtained a medical history and reviewed 
the claims folder. Also a chest x-ray and pulmonary function 
test were reviewed. There was no active cardiopulmonary 
disease found in the x-ray, but pulmonary function testing 
revealed mild obstructive ventilatory impairment. Based upon 
the Veteran's history and the current findings, the examiner 
diagnosed episodic bronchitis with an obstructive ventilatory 
impairment. Thus, the question is not whether the Veteran has 
a current disability, but whether his current disability is 
causally connected to his period of active service.

Service treatment records do document breathing and problems 
in service. The Veteran had a normal entrance examination. 
However, in May 1967, he complained of sharp chest pain and 
was diagnosed with myositis. In September 1967, the Veteran 
again had chest pain, which was assessed as gas pain. In 
October 1967, he again had chest pain, although it was 
unclear whether the pain was related to a throat infection at 
the time. In December 1967, the Veteran had a "chest 
problem," which was not further elaborated upon. While the 
Veteran had a normal separation examination, the physician 
noted he had chronic shortness of breath with chest pain. 

There is no medical or lay evidence of any cardiac or 
pulmonary treatment following service, or for more than 
twenty years after the Veteran's discharge. The first mention 
of a chest/breathing problem came in the Veteran's initial 
claim, which was filed in March 1989, almost exactly twenty 
years following his discharge from active duty. Because there 
was no evidence of a current chest or breathing problem at 
that time, and no evidence since the Veteran's discharge from 
service, the RO denied the service connection claim, which 
was later reopened after evidence of the current disability 
was received. See August 2007 Board decision.

In February 2002, the Veteran submitted a statement 
indicating that he received emergency VA treatment for a 
breathing problem on February 1, 2002. VA treatment records 
confirm that he was seen on that date for right sided chest 
pain. He had a cough at that time, but no shortness of 
breath. The emergency physician assessed "atypical" chest 
pain at that time. This appears to be the initial visit 
related to chest pain. The Veteran was seen again ten days 
later with "crushing chest pain."  He reported no shortness 
of breath at that time. In August 2003, a chest x-ray 
revealed that the Veteran's lungs were clear and that the 
cardiac silhouette and pulmonary vasculature have a normal 
radiologic appearance. Hilar calcifications warranted the 
impression of "minor abnormality." The Veteran was again 
assessed with atypical chest pain in October 2003 after he 
presented to the Shreveport VA Medical Center Emergency Room 
with left upper anterior chest sharp pain. The ER physician 
noted the Veteran's history of GERD, which is shown in the VA 
outpatient treatment records. Several days later, the Veteran 
was seen in a VA gasterointestinal clinic, and noted to have 
"chest pain related to chronic gastroesophageal reflux."

Because current outpatient records showed complaints of chest 
pain, and because the service treatment records also show 
chest pain, the Board in August 2007 remanded this issue so 
that the Veteran could be afforded a VA examination and nexus 
opinion. In February 2009, a VA examiner reviewed the claims 
folder, and interviewed and examined the Veteran. His history 
was accurately reported according to the record. He reported 
to the examiner that he recalled having shortness of breath 
in service, and recalled seeing a physician, but could not 
recall any details of the visits. The examiner noted that 
November 2005 and November 2007 VA records, in the electronic 
system, showed treatment for bronchitis. The Veteran himself 
reported periodic episodes of nasal congestion and coughing, 
with occasional, but not regular, use of an inhaler. He has 
no history of asthma, smoking or COPD. Chest x-ray at that 
time revealed a mildly elevated right diaphragm, but no 
active cardiopulmonary disease. Pulmonary function test noted 
mild obstructive ventilatory impairment, which improved 
significantly with bronchodilators. The examiner diagnosed 
episodic bronchitis with an obstructive ventilatory 
impairment, which is not chronic in nature and does not 
require chronic therapy. As to the etiology of this 
disability, the examiner opined that it is less likely than 
not that the Veteran's episodic bronchitis is causally 
connect to his active service. The basis for this opinion was 
that the disability is not chronic in nature, and has never 
required chronic treatment. Rather, the claims folder shows 
"intermittent, unpredictable, sporadic episodes," with no 
evidence of an initial manifestation during active service.

There are no additional nexus opinions in the claims folder. 
The only evidence suggesting a positive nexus in this case is 
found in the Veteran's contentions. The Veteran's statements, 
however, are not competent evidence of a causal connection 
between his current diagnosis and his active service. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). Competent medical evidence of 
a medical nexus is required for service connection. There is 
no such evidence in this case.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, the preponderance of the evidence weighs against 
the Veteran's claim. In the absence of any objective evidence 
of a nexus between the Veteran's current diagnosis and his 
active service, service connection is not warranted. The 
appeal is denied.

New and Material Evidence - Bilateral Hearing Loss

The Veteran is seeking to reopen his claim for service 
connection for bilateral hearing loss. This claim was 
previously denied and not appealed. See April 1989 rating 
decision. The Veteran did not file a notice of disagreement 
with regard to the April 1989 decision; it, therefore, became 
final in April 1990. 
38 C.F.R. §§ 3.104, 19.192 (1988).

The Veteran filed a written statement in March 2002 seeking 
to reopen this claim. The law provides that a claim that has 
been denied, and not appealed, will not be reopened and 
allowed, unless new and material evidence is presented or 
secured. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302(a).

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). The specified bases for the final 
disallowance must, however, be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

The claim for bilateral hearing loss was denied because there 
was no current disability at the time of the decision, as 
well as no evidence of an in-service incurrence of hearing 
loss. See April 1989 rating decision. Thus, in order to 
reopen the claims, the Veteran must submit evidence that was 
not in the file at the time of the 1989 decision, which shows 
a current hearing loss disability, and a link tot he current 
disability and the Veteran's active service. Unfortunately, 
there has been no such evidence received. The record is 
entirely devoid of evidence of a current diagnosis of hearing 
loss, let alone evidence that it was incurred during active 
service. 

The Board notes that, under 38 C.F.R. § 3.385, medical 
evidence of current hearing loss requires a showing that the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or that 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
There is no evidence that these criteria are met in this case 
to show a current hearing loss disability as defined by VA 
regulation. The evidence added to the file since 1989 simply 
shows no treatment for hearing loss. In fact, in an August 
2003 VA examination report, the Veteran's hearing was 
specifically noted as normal.

In February 2009, the Veteran was afforded a VA ear disease 
examination, with regard to the claim discussed in the 
remand, below. On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
20
LEFT
10
0
5
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the each ear.

The examiner noted that the Veteran reports that he has 
current hearing loss related to noise exposure in service. 
However, the Veteran is not competent to make such an 
assessment. A current hearing loss disability is more 
particularly defined than a layperson is competent to assess. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).
 
Because there has been no new evidence received to show a 
current hearing loss disability or a hearing loss disability 
at any time during or since service, there is no basis upon 
which to reopen the Veteran's claim. The April 1989 decision 
is final and evidence that is both new and material is 
required to reopen this issue. Without new evidence, the 
Veteran's claim must be denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim and his claim 
to reopen. Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran a letter in August 2007 informing him of 
the evidence necessary to establish service connection, as 
well as informing him of what is necessary to reopen 
previously denied final decisions. The Veteran was notified 
of what was necessary to establish his claims, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf. This letter satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2008). The Veteran was also informed of the type 
of evidence necessary to establish an effective date and a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006); and informed of the definition of 
"new and material evidence," as well as precisely what 
evidence is necessary to reopen the claims, depending upon 
the basis of the previous denial, as is required under Kent 
v. Nicholson, 20 Vet. App. 1 (2006). Following this notice, 
VA readjudicated the claims. VA's duty to notify the Veteran 
was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, post-service VA 
treatment records, and VA examination reports have been 
associated with the claims folder. He requested a Board 
hearing, and a May 2005 hearing was scheduled, but the 
Veteran failed to appear. He did not provide a reason, nor 
did he request that the hearing be rescheduled. As such, this 
matter is decided without the benefit of a hearing 
transcript. 

The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran. A remand for further development of these 
claims would serve no useful purpose. VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for a breathing or chest 
condition is denied.

New and material evidence was not received to reopen a claim 
for service connection for bilateral hearing loss; the claim 
is denied.


REMAND

Ear Condition

The Veteran is seeking to establish service connection for an 
ear condition. This issue was remanded in August 2007 in 
order to afford the Veteran a VA examination to assess the 
nature and etiology of any current ear condition. In February 
2009, the Veteran was afforded a VA Ear Disease examination. 
His claims folder was available for review and he was 
examined. The examiner diagnosed chronic otitis externa and 
opined that this disability is less likely than not causally 
related to his active service. The examiner's basis for this 
opinion is clearly faulty. The examiner stated that the 
Veteran's service treatment records "document ear problems 
in the service since February 1968."  The examiner went on 
to state, however, that "it is difficult to determine 
whether the Veteran could have had this problem prior to 
entrance into the military."  This is not the standard by 
which the examiner should have made his determination. The 
Veteran's entrance examination makes no mention of an ear 
disease, and at no time has VA suggested that this is an 
issue of whether the Veteran's ear condition preexisted 
service. Under 
38 U.S.C.A. § 1111, a Veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of entry examination. The standard 
by which the examiner was to assess the etiology of the 
Veteran's chronic otitis externa was clearly stated in the 
August 2007 remand:  

"The examiner is requested to review all pertinent 
records associated with the claims file, 
particularly service treatment records, and offer 
comments and an opinion addressing whether it is 
more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), that the 
Veteran's currently diagnosed left ankle condition, 
ear problem and breathing or chest condition had 
its onset during service or is in any other way 
causally related to his active service."  See 
August 2007 remand order number 4.

This matter must be remanded for an addendum to the February 
2009 ear disease examination report, which adequately 
complies with the August 2007 remand and discusses the 
etiology of the Veteran's disability under the appropriate 
standard.

Stomach Condition

As was reported in the August 2007 Board remand, with regard 
to the Veteran's claim for service connection for a stomach 
condition, VA received his notice of disagreement in December 
2002 as to "all of your decisions in your rating decision 
dated 5-10-2002." The May 2002 rating decision included 
adjudication of the stomach condition issue. The RO, at the 
time of the August 2007 remand and now, has not provided the 
Veteran with a statement of the case (SOC) concerning this 
issue. Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board notes that VA did include the issue of entitlement 
to service connection for a stomach condition in the May 2009 
Supplemental Statement of the Case (SSOC), but this is not 
sufficient. The cover letter noted that the SSOC was "not a 
decision on any new issues, but is intended to inform [the 
Veteran] of any material changes in, or additions to, the 
information contained in the" SOC. There was no information 
included as to how the Veteran would go about perfecting his 
appeal of the issue. Under 38 C.F.R. § 19.30(b), with the 
SOC, the Veteran and his representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, "Appeal to the Board 
of Veterans Appeals."  Despite the August 2007 Board remand 
order, the Veteran has still not received an SOC with regard 
to the issue of entitlement to service connection for a 
stomach condition.

Because of these deficiencies with regard to both the ear 
condition and stomach condition claims, the Board's August 
2007 remand orders were not complied with. If any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand 
is required. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the February 2009 
VA Ear Disease examination report. The 
addendum should comply with the August 
2007 Board remand, in particular, with 
regard to the discussion of the etiology 
of the Veteran's chronic otitis externa.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
currently diagnosed chronic otitis externa 
had its onset during service or is in any 
other way causally related to his active 
service, including the "ear problems in 
the service since February 1968."

2. Readjudicate the Veteran's claim for 
service connection for an ear condition. 
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

3. Issue an SOC with respect to the issue 
of entitlement to service connection for a 
stomach condition. The Veteran should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be returned 
to the Board for further appellate 
consideration of this issue only if the 
Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


